Case: 11-16111    Date Filed: 04/12/2013   Page: 1 of 3


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-16111
                          ________________________

                     D.C. Docket No. 0:10-cr-60330-WJZ-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                      versus

BARRY JOHNSON,

                                                         Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (April 12, 2013)

Before DUBINA, Chief Judge, BARKETT and FAY, Circuit Judges.

PER CURIAM:

      Barry Johnson appeals his conviction following a jury trial of one count of

bank robbery, in violation of 18 U.S.C. § 2113(a), and one count of possession or
              Case: 11-16111     Date Filed: 04/12/2013    Page: 2 of 3


use of a firearm in furtherance of a crime of violence, in violation of 18 U.S.C. §

924(c)(1)(A). Johnson raises seven issues on appeal. He argues that:

      (1) the district court improperly denied his motion to suppress historical cell-
      site location (“HCL”) data obtained from his cell-phone provider without a
      warrant or a showing of probable cause;

      (2) the court erred by preventing him from introducing evidence of
      uncharged criminal conduct by the government’s primary witness;

      (3) the court abused its discretion by denying his motion for a writ of habeas
      corpus ad testificandum;

      (4) the court erred by allowing FBI Agent David Magnuson to testify as an
      expert witness about the HCL data obtained from Johnson’s cell-phone
      provider;

      (5) the court erred in admitting several government exhibits, which
      purported to identify Johnson’s location at the time of the offense, without
      holding an evidentiary hearing;

      (6) the court erred by denying Johnson’s motion for a judgment of acquittal;
      and

      (7) the court improperly determined that Johnson was a career offender for
      sentencing purposes.

      With regards to the HCL data, Johnson argues that the government violated

his Fourth Amendment right to be free from unreasonable searches and seizures

when it obtained historical cell-site location data from his cell phone service

provider, MetroPCS, without a warrant based upon a showing of probable cause.

Assuming arguendo that the district court erred in denying Johnson’s motion to

suppress, we nonetheless affirm the district court’s order because we find that the

                                          2
               Case: 11-16111     Date Filed: 04/12/2013     Page: 3 of 3


admission of the HCL data constituted harmless error. See United States v.

Khoury, 901 F.2d 948, 960 (11th Cir. 1990) (applying harmless error analysis to

Fourth Amendment violations and holding that an error is harmless if “the other

evidence of guilt was so overwhelming that the defendant suffered no prejudice

from the admitted evidence”). The testimony of Johnson’s co-defendant, Kelvin

Gibson, that Johnson helped to plan and execute the robbery was sufficient to

convict Johnson of armed bank robbery. This testimony was also corroborated by

the testimonies of two eye witnesses, the lead investigator, and Johnson’s former

employer, as well as by the records of Johnson’s incoming calls, not including

HCL data. Accordingly, we affirm the district court’s denial of Johnson’s motion

to suppress the HCL data, albeit on different grounds. See Koziara v. City of

Casselberry, 392 F.3d 1302, 1306 n.2 (11th Cir. 2004) (“[W]e may affirm the

district court’s judgment on any grounds supported in the record.”).

      We find no reversible error in any of the remaining issues Johnson raises on

appeal and we affirm the denial of Johnson’s motion for a writ of habeas corpus ad

testificandum, affirm the district court’s evidentiary rulings at trial, affirm the

denial of Johnson’s motion for a judgment of acquittal, and affirm the district

court’s judgment and sentence.

      AFFIRMED.




                                            3